     JEAN E. WILLIAMS, Deputy Assistant Attorney General
 1
     U.S. Department of Justice
 2   Environment & Natural Resources Division
     SETH M. BARSKY, Chief
 3   S. JAY GOVINDAN, Assistant Chief
     ROBERT P. WILLIAMS, Sr. Trial Attorney
 4
     KAITLYN POIRIER, Trial Attorney
 5   Wildlife & Marine Resources Section
     Ben Franklin Station, P.O. Box 7611
 6   Washington, D.C. 20044-7611
 7   Tel: 202-307-6623; Fax: 202-305-0275
     Email: robert.p.williams@usdoj.gov
 8   Email: kaitlyn.poirier@usdoj.gov
 9   Attorneys for Federal Defendants
10
                             UNITED STATES DISTRICT COURT
11                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION
12
13   YUROK TRIBE, PACIFIC COAST                    )     Case No. 3:19-cv-04405-WHO
14   FEDERATION OF FISHERMEN’S                     )
     ASSOCIATIONS, and INSTITUTE FOR               )     STIPULATION TO CONTINUE
15                                                 )     HEARING DATE ON MOTION FOR
                                                   )     PRELIMINARY INJUNCTION
16   FISHERIES RESROUCES,                          )     (ECF 27) AND MOTION TO
17                                                 )     EXCLUDE EXTRA-RECORD
                    Plaintiffs,                    )     EVIDENCE (ECF 50)
18                                                 )
            v.                                     )
19
                                                   )     Hearing Date: March 6, 2020
20   U.S. BUREAU OF RECLAMATION and                )     Hearing Time: 10:00 AM
     NATIONAL MARINE FISHERIES                     )     Courtroom: 2, 17th Floor
21   SERVICE,                                      )     Judge William H. Orrick
                                                   )
22
                    Defendants,                    )
23                                                 )
            and                                    )
24                                                 )
     KLAMATH WATER USERS                           )
25
     ASSOCIATION,                                  )
26                                                 )
                    Intervenor-Defendant.          )
27
28


     Stip. Cont. Hearing on Pls’ Mot. Prelim. Inj. - 1                 3:19-cv-04405-WHO
 1          Plaintiffs, Federal Defendants, and Defendant-Intervenor hereby agree and stipulate that
 2   the hearing currently scheduled for March 6, 2020 (ECF 60) on Plaintiffs’ motion for
 3   preliminary injunction (ECF No. 27) and Federal Defendants’ motion to exclude, or, in the
 4   alternative, limit consideration of Plaintiffs’ extra-record materials (ECF 50), may be continued
 5   to March 20, 2020, or to the Court’s next availability thereafter. The parties request an
 6   additional continuance of the hearing date to facilitate ongoing settlement discussions, which the
 7   parties believe will allow them to resolve the pending motions matter without judicial
 8   involvement. The parties previously requested, and were granted, a one-week continuance of
 9   the hearing date to facilitate ongoing settlement discussions. Those discussions have been
10   productive and remain ongoing. Prior to that, the parties were granted one extension of the
11   hearing date for reasons unrelated to settlement discussions.
12          IT IS SO STIPULATED
13   Dated: March 3, 2020
14                                 Respectfully submitted,
15
                                   JEAN E. WILLIAMS, Deputy Assistant Attorney General
16                                 SETH M. BARSKY, Chief
                                   S. JAY GOVINDAN, Assistant Chief
17
                                   /s/ Robert P. Williams
18
                                   ROBERT P. WILLIAMS, Sr. Trial Attorney
19                                 KAITLYN POIRIER, Trial Attorney
                                   U.S. Department of Justice
20                                 Environment and Natural Resources Division
21                                 Wildlife and Marine Resources Section
                                   Ben Franklin Station, P.O. Box 7611
22                                 Washington, D.C. 20044-7611
                                   (202) 307-6623 (tel)
23                                 (202) 305-0275 (fax)
24                                 robert.p.williams@usdoj.gov
                                   kaitlyn.poirier@usdoj.gov
25
                                   Attorneys for Federal Defendants
26
27                                 /s/ Patti A. Goldman (with permission on 3/3/2020)
                                   PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
28


     Stip. Cont. Hearing on Pls’ Mot. Prelim. Inj. - 2                     3:19-cv-04405-WHO
                                   KRISTEN L. BOYLES (CSBA # 158450)
 1
                                   ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
 2                                 Earthjustice
                                   810 Third Avenue, Suite 610
 3                                 Seattle, WA 98104
                                   Ph: (206) 343-7340 | Fax: (206) 343-1526
 4
                                   kboyles@earthjustice.org
 5                                 pgoldman@earthjustice.org
                                   abennett@earthjustice.org
 6
 7                                 Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
                                   Associations, Institute for Fisheries Resources, and Yurok Tribe
 8
 9                                 /s/ Paul S. Simmons (with permission on 3/3/2020)
10                                 SOMACH SIMMONS & DUNN, PC, A Professional Corporation
                                   PAUL S. SIMMONS, ESQ. (SBN 127920)
11                                 JARED S. MUELLER, ESQ. (SBN 257659)
                                   500 Capitol Mall, Suite 1000
12                                 Sacramento, CA 95814
13                                 Telephone: (916) 446-7979
                                   Facsimile: (916) 446-8199
14                                 psimmons@somachlaw.com
                                   jmueller@somachlaw.com
15
16                                 Attorneys for Defendant-Intervenor
                                   KLAMATH WATER USERS ASSOCIATION
17
18
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED
20
21   Dated: March 4, 2020
22
23
                                                   William H. Orrick,
24
                                                   United States District Court Judge
25
26
27
28


     Stip. Cont. Hearing on Pls’ Mot. Prelim. Inj. - 3                    3:19-cv-04405-WHO
                           ATTORNEY ATTESTATION OF CONCURRENCE
 1
             I hereby attest that I have obtained concurrence in the filing for the signature of all counsel
 2
     indicated by a “conformed” signature (“/s/”) within this e-filed document, in accordance with Civil
 3
     L.R. 5-1(i).
 4
 5   Dated: March 3, 2020

 6                                   /s/ Robert P. Williams
                                     ROBERT P. WILLIAMS, Sr. Trial Attorney
 7                                   U.S. Department of Justice
 8                                   Environment and Natural Resources Division
                                     Wildlife and Marine Resources Section
 9                                   Ben Franklin Station, P.O. Box 7611
                                     Washington, D.C. 20044-7611
10                                   (202) 305-0206 (tel)
11                                   (202) 305-0275 (fax)
                                     robert.p.williams@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. Cont. Hearing on Pls’ Mot. Prelim. Inj. - 4                         3:19-cv-04405-WHO
